Citation Nr: 0327504	
Decision Date: 10/15/03    Archive Date: 10/28/03

DOCKET NO.  01-03 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

1.  Entitlement to an increased evaluation for right wrist 
fracture with internal fixation, in excess of 20 percent 
prior to February 7, 2002.

2.  Entitlement to an increased evaluation for right wrist 
fracture with internal fixation, currently evaluated as 40 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1964 to July 
1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1999 rating decision by the 
Department of Veterans Affairs (VA) regional office (RO) in 
San Juan, the Commonwealth of Puerto Rico.


FINDINGS OF FACT

1.  The veteran has been adequately notified of all pertinent 
laws and regulations and of the evidence necessary to 
establish his claim; all reasonable development necessary for 
the disposition of the instant case has been completed.

2. Prior to December 6, 1999, residuals of a right wrist 
fracture included constant sharp pain on the lateral aspect 
without relief, immobilization in a splint, severe limitation 
of motion, and severe tenderness, swelling, and increased 
circumference of the wrist; this degree of impairment is 
commensurate with moderate incomplete paralysis 

3. The competent medical evidence reflects that the veteran's 
service-connected right wrist fracture with internal fixation 
is ankylosed in the neutral position. 

4. The competent medical evidence does not show that the 
service-connected right wrist fracture is fused in an 
unfavorable position.


CONCLUSIONS OF LAW

1.  The criteria for a rating of 40 percent for the service-
connected right wrist fracture with internal fixation 
disorder prior to February 7, 2002, are met. 
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 4.1, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5214, 
5215, 8512 (2003).

2. The criteria for a rating in excess of 40 percent for 
the service-connected right wrist fracture with internal 
fixation disorder are not met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Code 5214, 5215, 8512 
(2003).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  Background

Initially, the Board notes that the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA) on November 
9, 2000.  See Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002).  The new legislation provides for, among other things, 
notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to implement the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (August 29, 
2001), codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  These regulations state that the provisions 
merely implement the VCAA and do not provide any additional 
rights.  66 Fed. Reg. at 45,629.  Accordingly, in general 
where the record demonstrates that the statutory mandates 
have been satisfied, the regulatory provisions likewise are 
satisfied.

Review of the claims folder reveals compliance with the 
statutory and regulatory provisions sufficient to proceed on 
the claim currently before the Board.  That is, by way of the 
October 1999 rating decision and the March 2001 Statement of 
the Case, and August 2002 Supplemental Statement of the Case, 
the RO provided the veteran with the applicable law and 
regulations and gave notice as to the evidence generally 
needed to substantiate his claim.  The RO sent a letter to 
the veteran dated in March 2001 that advised him of what the 
responsibilities of the VA and the veteran are in developing 
the record.  See  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In regard to the March 2001 letter, the RO directed 
the veteran to send in any additional information or evidence 
in support of his claim within 60 days.  The RO also informed 
the veteran that if anything was received within one year and 
entitlement was established, the entitlement might be from 
the date of the claim.  The Board notes that over two years 
have transpired since the veteran received the letter.  Under 
the circumstances of the letter's advisements and the passage 
of time, the Board finds the VA has complied with the Federal 
Court's decision in Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, Nos. 02-7007, -7008, -7009, -
7010 (Fed. Cir. Sept. 22, 2003).  

The veteran has not identified any additional evidence that 
has not been associated with the record.  Review of the 
record does not suggest the existence of any outstanding 
Federal government record or any other records that could 
substantiate the veteran's claim.  The veteran has been 
afforded multiple examinations during the appeals period, 
which reflected the veteran's current level of disability.  
Based on the foregoing, the Board finds that, in the 
circumstances of this case, any additional development or 
notification would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided); 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (when there 
is extensive factual development in a case, reflected both in 
the record on appeal and the Board's decision, which 
indicates no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, this Court has concluded that the VCAA does not 
apply).  

Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are:  interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 
38 C.F.R. § 4.2; resolving any reasonable doubt regarding the 
degree of disability in favor of the claimant, 38 C.F.R. § 
4.3; where there is a question as to which of two evaluations 
apply, assigning a higher of the two where the disability 
picture more nearly approximates the criteria for the next 
higher rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. § 
4.40.  Inquiry must also be made as to weakened movement, 
excess fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  38 
C.F.R. § 4.45.  The intent of the schedule is to recognize 
painful motion with joint or periarticular pathology as 
productive of disability.  It is the intention to recognized 
actually painful, unstable, or malaligned joints, due to 
healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  See 
also DeLuca v. Brown, 8 Vet. App. 202 (1995).

The degree of impairment resulting from a disability is a 
factual determination and generally the Board's primary focus 
in such cases is upon the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. 
Brown, 
6 Vet. App. 396, 402 (1994).  

With regard to the veteran's request for an increased 
schedular evaluation, the Board will only consider the 
factors as enumerated in the applicable rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).

Historically, service connection for residuals of a fracture, 
right wrist was granted by rating decision dated in November 
1968, and a noncompensable rating was assigned under 
38 C.F.R. § 4.71a, Diagnostic Code 5215.  By rating decision 
dated in July 1980, the disability evaluation was increased 
to 10 percent.  The veteran filed the present claim for an 
increased evaluation for residuals of a fracture, right wrist 
with partial implant in September 1999.  By an October 1999 
rating decision, the disability evaluation was increased to 
20 percent under 38 C.F.R. § 4.124a, Diagnostic Code 8712, 
effective August 1999.  By an August 2002 rating decision, 
the disability evaluation was increased to 40 percent under 
the same diagnostic code, effective February 2002.  By a 
separate rating decision in August 2002, service connection 
for post traumatic arthritis right wrist (major) was granted 
as secondary to the service connected residuals of a 
fracture, right wrist with partial implant (major); the 
disability was evaluated as 10 percent disabling.

Diagnostic Code 5214 provides that unfavorable ankylosis of 
the wrist of the major extremity in any degree of palmar 
flexion, or with ulnar or radial deviation warrants a 50 
percent evaluation.  If there is favorable ankylosis of the 
wrist of the major extremity in 20 to 30 degrees of 
dorsiflexion, a 30 percent evaluation is for assignment.  Any 
other position, except favorable, warrants a 40 percent 
rating.  Unfavorable ankylosis of the wrist of the major 
extremity in any degree of palmar flexion or with ulnar or 
radial deviation warrants a 40 percent evaluation.  Extremely 
unfavorable ankylosis will be rated as loss of use of hands 
under 38 C.F.R. § 4.71a, Diagnostic Code 5125.

Diagnostic Code 5215 provides that limitation of motion of 
the wrist to less than 15 degrees of dorsiflexion or where 
palmar flexion is limited in line with the forearm, a 10 
percent evaluation is for assignment.  This Code does not 
provide for a rating in excess of 10 percent.

Complete paralysis of the lower radicular group of peripheral 
nerves with all intrinsic muscles of hand, and some or all of 
flexors of wrist and fingers, paralyzed (substantial loss of 
use of hand), will be rated as 70 percent disabling in the 
major upper extremity and as 60 percent disabling in the 
minor upper extremity.  Severe incomplete paralysis of the 
lower radicular group of peripheral nerves will be rated as 
50 percent disabling in the major upper extremity and as 40 
percent disabling in the minor upper extremity.  Moderate 
incomplete paralysis will be rated as 40 percent disabling in 
the major upper extremity and as 30 percent disabling in the 
minor upper extremity.  Mild incomplete paralysis of either 
upper extremity will be rated as 20 percent disabling.  38 
C.F.R. Part 4, Code 8512 (2003).  Neuritis (Diagnostic Code 
8612) and neuralgia (Diagnostic Code 8712) will be rated 
under the above criteria.  

VA inpatient records show that in August 1999, the veteran 
underwent a surgical right wrist Silastic implant removal and 
"styroidectomy." Physical examination 11 days after surgery 
indicated dorsiflexion of 40 degrees, palmar flexion of 15 
degrees, ulnar deviation of 10 degrees, and radical deviation 
of 15 degrees.

The veteran underwent a VA compensation and pension physical 
examination (C&P exam) in October 1999.  The veteran reported 
having surgery on his wrist in August and stated that he was 
told a wrist fusion would probably be necessary.  The veteran 
complained of sharp, constant pain on the right lateral wrist 
and numbness of digits one and two.  Movement of the right 
wrist caused pain, for which, there was no real relief.  
Physical examination revealed the right wrist was immobilized 
in a posterior splint.  On passive range of motion of the 
right wrist, dorsiflexion was 30 degrees, palmar flexion was 
20 degrees, radial deviation was 3 degrees, and ulnar 
deviation was 5 degrees.  Active range of motion indicated 
dorsiflexion of 10 degrees, palmar flexion of 10 degrees, 
radial deviation of 3 degrees, and ulnar deviation of 5 
degrees.  There was severe tenderness to palpation at 
Snuffbox (navicular bone), marked effusion, swelling at 
radial styloid, and increased circumference of the wrist.  
The veteran was able to close and open his right hand, but 
not forcefully secondary to wrist pain.

VA inpatient records show that in December 1999, the veteran 
underwent a right wrist fusion.

The veteran underwent a VA C&P exam in May 2000.  Following a 
review of the veteran's claims file and service medical 
records and physical examination, the examining physician 
stated that the veteran had no loss of use of his right hand.  
The veteran could touch the tip of all fingers of the right 
hand with the tip of his right thumb.  He could also touch 
the median transverse fold of the right hand with the tips of 
his fingers.  He could close and open the hand without 
problems.  The examiner disclosed that the veteran "saluted 
him with a close handshake" without problems.

The veteran underwent a VA C&P exam in February 2002.  The 
veteran reported a history of a carpal bone implant in 1979, 
surgical removal of the implant in August 1999, and surgical 
fusion of his right wrist in December 1999.  Current 
complaints were the absence of range of motion of his wrist, 
and pain with cold and rainy weather.  He also complained of 
difficulty in engaging in personal hygiene activities with 
his right hand.  Physical examination revealed passive and 
active range of motion of the right wrist was zero degrees 
for extension, flexion, pronation, and supination.  The 
veteran has ankylosis; his right wrist is fused in neutral 
position.  Ankylosis is stable and pain free.  There was 
tenderness to palpation at lunate and metacarpal bone 2 and 
3, and also at the lateral radius bone.  There was no rubor 
or heat.  The veteran is able to make a full fist and open 
his hand completely.  Handgrip is 4/5.


II.  Analysis

A review of the evidence indicates that the veteran's 
service-connected right wrist fracture with internal fixation 
warranted a 40 percent disabling before December 6, 1999 
under Diagnostic Code 8712. VA examination in October 1999 
demonstrated that the veteran had constant sharp pain on the 
lateral aspect without relief. The wrist was immobilized in a 
splint. Range of motion was severely limited, and severe 
tenderness, swelling, and increased circumference of the 
wrist were also evident. This degree of impairment is 
commensurate with moderate incomplete paralysis under Code 
8712.

As of December 6, 1999, a 40 percent evaluation was in order 
under the provisions of 38 C.F.R. § 4.71a, Code 5214. It was 
on that date that a right wrist fusion was performed. The 
Board notes that ankylosis is defined as immobility and 
consolidation of a joint due to disease, injury, or surgical 
procedure.  See Lewis v. Derwinski, 3 Vet. App. 259 (1992).  
Subsequent examination has shown that the veteran's right 
wrist is fused at zero degrees, i.e., the neutral position.  
See 38 C.F.R. § 4.71, Plate I. The fusion was stable and pain 
free at the time of the VA examination in February 2002. As 
the wrist is not fused in an unfavorable position, the next 
higher rating of 50 percent is not applicable. The Board also 
notes that recent examination did not confirm loss of use of 
the right hand; the veteran was able to make a full fist and 
open his hand completely. 

The benefit of the doubt is resolved in the veteran's favor 
to the extent indicated. 38 U.S.C.A. § 5107.



ORDER

An increased evaluation of 40 percent prior to February 7, 
2002, for right wrist fracture with internal fixation is 
granted, subject to the law and regulations governing the 
payment of monetary benefits.

An increased evaluation for right wrist fracture with 
internal fixation in excess of 40 percent is denied.




	                        
____________________________________________
	WAYNE M. BRAEUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



